Title: To Thomas Jefferson from Wade Hampton, 19 November 1808
From: Hampton, Wade
To: Jefferson, Thomas


                  
                     Sir. 
                     Charleston 19. Nov. 1808
                  
                  I take the liberty to introduce Capt. Ingram to you.    He is a respectable merchant of this City, and a man that with firm American Principles unites an active and enlightened mind. 
                  I have the honor to be Sir, Yr. most obt.
                  
                     W. Hampton 
                     
                  
               